Citation Nr: 0407740	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  01-08 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine at L5-S1.

2.  Entitlement to service connection for C6-7 radiculitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant, DL and JL






INTRODUCTION

The veteran served on active duty from August 1996 to March 
2000.

The current appeal arose from a June 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The RO, in pertinent part, denied 
entitlement to service connection for degenerative disc 
disease at L5-S1 and C6-7 radiculitis.

In June 2001 the veteran and others provided oral testimony 
before a Decision Review Officer at the RO, a transcript of 
which has been associated with the claims file.

In September 2003 the veteran provided oral testimony before 
the undersigned Veterans Law Judge.  A transcript of his 
testimony has been associated with the claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO has not issued a VCAA notice letter to the veteran in 
connection with his current appeal.

The Board's review of the evidentiary record discloses that 
during the hearing held at the RO before a Decision Review 
Officer, the veteran reported he received an additional month 
of physical therapy following his discharge from service.  
The record is somewhat ambiguous as to whether degenerative 
disc disease of the lumbar spine and radiculitis of the 
cervical spine were present before service.

Of particular note is the fact that the VA examiner who 
reviewed the veteran's record in August 2002 made no 
reference to injury sustained in service.  The record as to 
whether the veteran sustained injury before service is at 
best ambiguous but not controlling.

Association with the claims file of any pertinent reports 
referable to treatment before and after service, as well as a 
contemporaneous examination of the veteran would materially 
assist in the adjudication of his appeal.

The Board also observes that enhanced due process 
requirements are applicable as a result of the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

Accordingly, in order to accord the veteran every 
consideration, the Board believes that further development 
and clarification is in order thereby warranting REMAND of 
the case to the VBA AMC for the following:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC or RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his back and neck 
symptomatology no matter how diagnosed 
both before enlistment and since 
discharge from service.  Of particular 
interest are the records referable to the 
additional month of treatment after 
service by Mr. JW, PA-C.  The veteran 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  



All identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports at the Detroit VA 
Medical Center.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should schedule the 
veteran for VA special orthopedic and 
neurological examinations to be conducted 
by an orthopedic surgeon and neurologist 
including on a fee basis if necessary to 
determine the current nature, extent of 
severity, and etiology of any neck and 
back disorders which may be present.

The claims file and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to and 
pursuant to conduction and completion of 
the examinations.  

The examiners must annotate on the 
examination reports that the claims file 
was, in fact, made available for review 
in conjunction with the examinations.  
All testing deemed necessary should be 
performed.  All findings should be 
reported in detail.  

Each examiner must be requested to 
address the following medical issues:

(a) What chronic acquired disorder(s) of 
the back and neck are present?

(b) Is it at least as likely as not that 
any/or all of the disorders found on 
examination are due to service, or if 
preexisting service, was/were aggravated 
thereby?  Each examiner must include 
reference to injury sustained in service 
as reported on medical documentation in 
the claims file.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

8.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to service connection for 
chronic acquired back and neck disorders.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection, and may result in their denial.  38 C.F.R. 
§ 3.655 (2003).



                       
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to CAVC.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


